Case 8:18-cv-00620-JVS-JDE Document 62 Filed 11/19/18 Page 1 of 3 Page ID #:2287



    1 IRELL & MANELLA LLP                          KEKER, VAN NEST & PETERS LLP
        Lisa S. Glasser (223406)                   Robert A. Van Nest (SBN 84065)
    2   lglasser@irell.com                         rvannest@keker.com
        David McPhie (231520)                      David Silbert (SBN 173128)
    3   dmcphie@irell.com                          dsilbert@keker.com
        840 Newport Center Drive, Suite 400        Leo L. Lam (SBN 181861)
    4   Newport Beach, California 92660-6324       llam@keker.com
        Telephone: (949) 760-0991                  Ajay S. Krishnan (SBN 222476)
    5   Facsimile: (949) 760-5200                  akrishnan@keker.com
                                                   633 Battery Street
    6 Morgan Chu (70446)                           San Francisco, CA 94111-1809
        mchu@irell.com                             Telephone: (415) 391-5400
    7 Stephen Payne (310567)                       Facsimile: (415) 397-7199
        spayne@irell.com
    8 1800 Avenue of the Stars, Suite 900          Attorneys for Defendant
      Los Angeles, California 90067-4276           IVANTIS, INC.
    9 Telephone: (310) 277-1010
      Facsimile: (310) 203-7199
   10
        Attorneys for Plaintiff GLAUKOS
   11 CORPORATION

   12
        ARNOLD & PORTER KAYE                       ARNOLD & PORTER KAYE
   13 SCHOLER LLP                                  SCHOLER LLP
        John Ulin (SBN 165524)
   14 John.ulin@arnoldporter.com                   John Nilsson (pro hac vice)
      777 South Figueroa St., 44th Floor           601 Massachusetts Avenue, NW
   15 Los Angeles, CA 90017-5844                   Washington, DC 20001-3743
      Telephone: (213) 243-4228                    Telephone: (202) 942-5000
   16 Facsimile: (213) 243-4199                    Facsimile: (202) 942-5999
   17 Attorneys for Defendant                      Attorneys for Defendant
        IVANTIS, INC.                              IVANTIS, INC.
   18

   19
                            UNITED STATES DISTRICT COURT
   20
                           CENTRAL DISTRICT OF CALIFORNIA
   21
                                   SOUTHERN DIVISION
   22
      GLAUKOS CORPORATION, a                   )    Case No. 8:18-cv-00620-JVS-JDE
   23 Delaware Corporation,                    )
                                               )    JOINT STIPULATION
   24              Plaintiff and Counter-      )    REGARDING DOCKET ENTRY
                   Defendant,                  )    NO. 55-2
   25        v.                                )
                                               )    [Proposed Order Lodged Herewith]
   26 IVANTIS, INC., a Delaware                )
      Corporation,                             )    Judge:    Hon. James V. Selna
   27                                          )    Date Filed: April 14, 2018
                   Defendant and               )    Trial Date: February 4, 2020
   28              Counterclaimant.            )
                                                                Joint Stipulation Re Docket Entry 55-2 (Case
                                                                              No. 8:18-cv-00620-JVS-JDE)
Case 8:18-cv-00620-JVS-JDE Document 62 Filed 11/19/18 Page 2 of 3 Page ID #:2288



    1              JOINT STIPULATION REGARDING DOCKET ENTRY NO. 55-2
    2              On November 9, 2018, Plaintiff Glaukos Corporation (“Glaukos”) filed an
    3 Application for Leave to File Documents under Seal (Dkt. No. 55) in connection

    4 with its motion for Summary Judgment of Non-Infringement. The application

    5 included a proposed redacted version of Ex. G to the Declaration of Lisa S. Glasser

    6 (Dkt. No. 55-2), the redacted portions of which contain confidential information of

    7 Defendant Ivantis, Inc. The Court granted the application to file Exhibit G under

    8 seal on November 13, 2018 (Dkt No. 60).

    9              In reviewing its filing, Glaukos discovered that Docket Entry No. 55-2
   10 contains non-permanent redaction marks that a user may be able to remove after

   11 downloading the document. To ensure that no unauthorized access to under seal

   12 information occurs, the Parties hereby stipulate and mutually request that the Court

   13 direct the Clerk’s Office to replace the version of Exhibit G filed at Docket Entry

   14 No. 55-2 with the attached corrected copy of Ex. G, which contains permanent

   15 redaction marks.1

   16
        Dated: November 19, 2018                      Respectfully submitted,
   17
                                                      /s/ Stephen M. Payne
   18

   19                                                 IRELL & MANELLA LLP
                                                      840 Newport Center Drive, Suite 400
   20                                                 Newport Beach, California 92660-6324
                                                      Telephone: (949) 760-0991
   21                                                 Facsimile: (949) 760-5200
                                                      Facsimile: (949) 760-5200
   22
                                                      Attorneys for Plaintiff GLAUKOS
   23                                                 CORPORATION
   24

   25

   26

   27         On November 16, 2018, counsel for Glaukos contacted the Courtroom
                   1

      Deputy regarding this request, and the Court tentatively restricted access to Dkt. 55-
   28 2. The Court further instructed the Parties to file a stipulation or ex parte application
      requesting replacement of this document on the docket.
                                                               Joint Stipulation Re Docket Entry 55-2 (Case No. 8:18-cv-
                                                                                                       00620-JVS-JDE)
        10583394                                    -1-
Case 8:18-cv-00620-JVS-JDE Document 62 Filed 11/19/18 Page 3 of 3 Page ID #:2289



    1 Dated: November 19, 2018              ARNOLD & PORTER KAYE SCHOLER
                                            LLP
    2
                                             /s/ Nicholas Nyemah
    3

    4                                        John Nilsson
                                             John Ulin
    5                                        Paul Margulies
                                             Nicholas Nyemah
    6
                                             Attorneys for Defendant
    7                                        IVANTIS, INC.

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                     Joint Stipulation Re Docket Entry 55-2 (Case No. 8:18-cv-
                                                                                             00620-JVS-JDE)
        10583394                           -2-
